UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7727


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALPHONSO DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:95-cr-00059-FDW-1)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonso Davis, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alphonso     Davis     appeals             the    district        court's      order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                                      On appeal,

Davis contends that he should be resentenced under Amendment 706

of     the     Sentencing      Guidelines                because     the    district          court

incorrectly       categorized        him    as       a    career     offender.          See    U.S.

Sentencing Guidelines Manual (“USSG”) § 2D1.1(c) (2007 & Supp.

2008); USSG App. C Amend. 706; see also USSG § 4B1.1.                                     We note

that    Davis’    sentence     was     not       determined          by    his    status      as   a

career       offender.      Rather,        he    was       sentenced       to    the    statutory

mandatory minimum term under 21 U.S.C. § 841(b)(1)(A) (2006).

Therefore,       Davis    is   not    eligible             for   a   sentencing         reduction

under the amendment to the guidelines.                             Accordingly, we affirm

the    district    court’s     order.            We       dispense    with       oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                         AFFIRMED




                                                 2